Exhibit 10.1
July 10, 2020
Re: Offer Letter
Dear Jeff:
On behalf of Upwork Inc. (the “Company”), I am pleased to offer you full-time
employment in the position of Chief Financial Officer, reporting to Hayden
Brown, President and Chief Executive Officer, with an estimated start date of
August 4, 2020 (such actual date, the “Start Date”). Your appointment as Chief
Financial Officer is subject to approval by the Board of Directors of the
Company (the “Board”) and your commencement of employment. You will initially be
working remotely to the extent consistent with the Company’s policies and
guidelines as of the Start Date, but will be expected to come into the Company’s
principal offices in Santa Clara, California as requested by the Company and
will be expected to travel to other locations as required.
The terms of our offer and the benefits currently provided by the Company are as
follows:
1.Position. This is a full-time position. While you render services to the
Company, you will not engage in any other employment, consulting or other
business activity (whether full-time or part-time) that would create a conflict
of interest with the Company. By signing this letter agreement, you confirm to
the Company that you have no contractual commitments or other legal obligations
that would prohibit or impair you from performing your duties for the Company.
2.Cash Compensation. Your base salary will be $400,000 per year, payable in
accordance with the Company’s standard payroll practices. The base salary will
be subject to adjustment pursuant to the Company’s employee compensation
policies in effect from time to time.
3.Signing Bonus. You will receive a one-time signing bonus of $100,000 (the
“Signing Bonus”) within 30 days of your Start Date, payable in accordance with
the Company’s standard payroll practices. If at any time prior to the 6-month
anniversary of your Start Date, your service to the Company terminates for any
reason other than a termination by the Company without Cause (as defined in the
CIC Severance Agreement (defined below)), you will be required to repay to the
Company a pro-rated portion of the Signing Bonus, calculated as follows: (i) the
total Signing Bonus, reduced by (ii) 1/6th for each full month you were
employed.
4.Annual Bonus. You will be eligible to participate in the Company’s 2020
performance bonus plan (the “Bonus Plan”), with a target bonus eligibility of
60% of the base salary you are actually paid for service during 2020. Because
the bonus is calculated based on actual salary payments, your bonus will be
effectively pro-rated to reflect your partial year of service from your Start
Date and will be further effectively pro-rated in the event of any leave of
absence during the year. Your bonus eligibility is subject to the terms of the
Bonus Plan, which is yet to be adopted and will be provided to you after its
adoption.
5.Equity.
(a)The Company will request that the Compensation Committee (the “Committee”) of
the Board grant you restricted stock units (the “RSUs”) covering a number of
shares of common stock of the Company calculated by dividing (i) $4,000,000 by
(ii) the average of the closing sale prices for one share of Company common
stock as quoted on Nasdaq Global Market for the 30 calendar days ending on the
last day immediately preceding the grant date of the RSU, rounded down to the
nearest whole share. The
        

--------------------------------------------------------------------------------



RSUs will be subject to the terms and conditions of the Company’s 2018 Equity
Incentive Plan and a restricted stock unit award agreement to be entered into
between you and the Company. We will ask the Committee to grant the RSUs
according to the following vesting schedule provided you remain in service on
each applicable vesting date: 75% of the total number of RSUs will vest on the
three-year anniversary of August 18, 2020 (the “Vesting Commencement Date”) and
6.25% of the total number of RSUs will vest on each quarterly anniversary
thereafter, such that the RSUs shall vest in full on the four-year anniversary
of the Vesting Commencement Date. Each vesting date will be the 18th day of the
third month of each quarter, with the initial vesting date on August 18, 2023.
(b)In the event you are terminated without Cause (as defined in the CIC
Severance Agreement) prior to August 18, 2021 and such termination takes place
following a termination of the Company’s Chief Executive Officer, your RSUs will
be deemed vested with respect to 6.25% of the total number of RSUs for each
quarterly anniversary of the Vesting Commencement Date that has passed as of the
date of such termination without Cause. In addition, in the event you are
terminated without Cause or you resign for Good Reason (as defined in the CIC
Severance Agreement) prior to the third anniversary of the Vesting Commencement
Date, provided that you have remained in employment for at least one-year
following the Vesting Commencement Date, your RSUs will be deemed vested with
respect to 25% of the total number of RSUs as of August 18, 2021 and an
additional 6.25% of the total number of RSUs for each quarterly anniversary of
such date that has passed as of the date of such termination without Cause or
resignation for Good Reason, as applicable. Notwithstanding the foregoing, you
will not be eligible for the benefits described in this Section 5(b), unless you
have executed a general release of all claims against the Company and its
affiliates, in the form prescribed and to be provided to you by the Company (the
“Release”), and such Release becomes effective, on or before the 60th day
following date of your termination of service or such earlier date specified in
the Release.
6.Benefits. The Company currently has an unlimited time off policy, and you will
be eligible to take time off work with pay in accordance with the Company’s time
off policies then in effect. You will also be eligible to participate in benefit
plans established by the Company for its employees from time to time.
7.Separation Benefits. You will be eligible to receive certain change in control
and severance payments and benefits under a Change in Control and Severance
Agreement between you and the Company in substantially the form attached to this
offer letter as Exhibit A (the “CIC Severance Agreement”).
8.At-Will Employment. Employment with the Company is for no specific period of
time. Your employment with the Company will be “at will,” meaning that either
you or the Company may terminate your employment at any time and for any reason,
with or without cause. Any contrary representations, whether written or oral,
that may have been made to you are superseded by this letter agreement. This is
the full and complete agreement between you and the Company on this term.
Although your job duties, title, compensation, and benefits, as well as the
Company’s personnel policies and procedures, may change from time to time, the
“at will” nature of your employment may only be changed in an express written
agreement signed by you and the Company’s Chief Executive Officer.
9.Confidentiality and Intellectual Property; Arbitration. As an employee of the
Company, you will have access to certain confidential information of the Company
and you may, during the course of your employment, develop certain information
or inventions that will be the property of the Company. To protect the interests
of the Company, as a condition of your employment, you are required to sign the
Company’s “Employee Invention Assignment and Confidentiality Agreement”, which
is
2

--------------------------------------------------------------------------------



incorporated herein by reference, on or before your Start Date. In addition, as
a condition of employment you are required to sign the Company’s Dispute
Resolution Agreement, which is incorporated herein by reference, on or before
your Start Date. In the Dispute Resolution Agreement, you and the Company agree
to resolve disputes in binding arbitration. Copies of these agreements are
attached hereto as Exhibits B and C.
10.Former Employer or Third-Party Information. You will not, at any time during
your employment with the Company, improperly use, retain or disclose any
confidential or proprietary material of any former employer or other third
party, whether or not it was created by you, or violate any other obligations,
including non-compete provisions, you may have to any former employer or other
third party. You will disclose to the Company in writing any other gainful
employment, business or activity that you are currently associated with or
participate in that competes with the Company.
11.Tax Matters.
i.Withholding. All forms of compensation referred to in this letter agreement
are subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law.
ii.Tax Advice; No Reliance. You are encouraged to obtain your own tax advice
regarding your compensation from the Company. You agree that the Company does
not have a duty to design its compensation policies in a manner that minimizes
your tax liabilities, and you will not make any claim against the Company or its
Board of Directors related to tax liabilities arising from your compensation.
12.Entire Agreement. Except to the extent otherwise explicitly provided herein,
this letter agreement, and the agreements incorporated herein by reference,
supersede and replace any prior agreements, representations or understandings
(whether written, oral, implied or otherwise) between you and the Company, and
constitute the complete agreement between you and the Company regarding the
subject matter set forth herein. This letter agreement may not be amended or
modified, except by an express written agreement signed by both you and the
Chief Executive Officer.
13.Equal Employment Opportunity. The Company is an equal opportunity employer
and conducts its employment practices based on business needs and in a manner
that treats employees and applicants on the basis of merit and experience. The
Company prohibits unlawful discrimination on the basis of race, color, religion,
sex, pregnancy, national origin, citizenship, ancestry, age, physical or mental
disability, veteran status, marital status, domestic partner status, sexual
orientation, or any other consideration made unlawful by federal, state or local
laws.
14.General Obligations. As an employee, you will be expected to adhere to the
Company’s standards of professionalism, loyalty, integrity, honesty,
reliability, and respect for all. You will also be expected to continue to
comply with the Company’s policies and procedures.


(Signature Page Follows)


3


--------------------------------------------------------------------------------



If you decide to accept this offer, and I hope you will, please sign the
enclosed copy of this letter in the space indicated and return it to me. Your
signature will acknowledge that you have read and understood and agreed to the
terms and conditions of this offer letter.






Sincerely,


Upwork Inc.




By:/s/Hayden Brown     
Hayden Brown
President and Chief Executive Officer












READ, UNDERSTOOD AND AGREED




/s/Jeff McCombs              Date: July 10, 2020
Jeff McCombs


[Signature Page to Offer Letter]


--------------------------------------------------------------------------------





EXHIBIT A
CHANGE IN CONTROL AND SEVERANCE AGREEMENT
This Change in Control and Severance Agreement (the “Agreement”) is entered into
by and between Jeff McCombs (the “Executive”) and Upwork Inc., a Delaware
corporation (the “Company”), on August 4, 2020 (the “Effective Date”).
1.    Term of Agreement.
Except to the extent renewed as set forth in this Section 1, this Agreement
shall terminate the earlier of the third (3rd) anniversary of the Effective Date
(the “Expiration Date”) or the date the Executive’s employment with the Company
terminates for a reason other than a Qualifying Termination or CIC Qualifying
Termination; provided however, if a definitive agreement relating to a Change in
Control has been signed by the Company on or before the Expiration Date, then
this Agreement shall remain in effect through the earlier of:
(a)    The date the Executive’s employment with the Company terminates for a
reason other than a Qualifying Termination or CIC Qualifying Termination, or
(b)    The date the Company has met all of its obligations under this Agreement
following a termination of the Executive’s employment with the Company due to a
Qualifying Termination or CIC Qualifying Termination.
This Agreement shall renew automatically and continue in effect for three (3)
year periods measured from the initial Expiration Date and each subsequent
Expiration Date, unless the Company provides Executive notice of non-renewal at
least three (3) months prior to the date on which this Agreement would otherwise
renew. For the avoidance of doubt, and notwithstanding anything to the contrary
in Section 2 or 3 below, the Company’s non-renewal of this Agreement shall not
constitute a Qualifying Termination or CIC Qualifying Termination, as
applicable.
2.    Qualifying Termination. If the Executive is subject to a Qualifying
Termination, then, subject to Sections 4, 9, and 10 below, Executive will be
entitled to the following benefits:
(a)    Severance Benefits. The Company shall pay the Executive six (6) months
worth of his monthly base salary at the rate in effect at the time of the
Separation. The Executive will receive his severance payment in a cash lump-sum
in accordance with the Company’s standard payroll procedures, which payment will
be made no later than the first regular payroll date occurring after the
sixtieth (60th) day following the Separation.
(b)    Continued Employee Benefits. If Executive timely elects continued
coverage under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), the
Company shall pay the full amount of Executive’s COBRA premiums on behalf of the
Executive for the Executive’s continued coverage under the Company’s health,
dental and vision plans, including coverage for the Executive’s eligible
dependents, for the same period that the Executive is paid severance benefits
pursuant to Section 2(a)



--------------------------------------------------------------------------------



following the Executive’s Separation or, if earlier, until Executive is eligible
to be covered under another substantially equivalent medical insurance plan by a
subsequent employer.
3.    CIC Qualifying Termination. If the Executive is subject to a CIC
Qualifying Termination, then, subject to Sections 4, 9, and 10 below, Executive
will be entitled to the following benefits:
(a)    Severance Payments. The Company or its successor shall pay the Executive
(i) twelve (12) months’ worth of his monthly base salary at the rates in effect
at the time of the Separation and (ii) the prorated portion of his then-current
target bonus opportunity for the portion of the current year that Executive
served prior to the Separation (calculated based on the number of full months to
date in the bonus year multiplied by 1/12 of the annual target bonus
opportunity) at the rate in effect at the time of the Separation. Such payment
shall be paid in a cash lump sum payment in accordance with the Company’s
standard payroll procedures, which payment will be made no later than the first
regular payroll date occurring after the sixtieth (60th) day following the
Separation.
(b)    Continued Employee Benefits. Continuation of COBRA on the same terms as
set forth in Section 2(b) above for the same period that the Executive is paid
severance benefits pursuant to Section 3(a)(i) following the Executive’s
Separation or, if earlier, until Executive is eligible to be covered under
another substantially equivalent medical insurance plan by a subsequent
employer.
(c)    Equity. Each of Executive’s then outstanding Equity Awards shall
accelerate and become vested and exercisable as to 100% of the shares subject to
the Equity Award. Subject to satisfaction of the Release Conditions, the
accelerated vesting described in this Section 3(c) shall be effective as of the
Separation.
4.    General Release. Any other provision of this Agreement notwithstanding,
Executive is only eligible for the benefits under Section 2 and 3 if the
Executive (i) has executed a general release of all known and unknown claims
that he may then have against the Company or persons affiliated with the Company
and such release has become effective and (ii) has agreed not to prosecute any
legal action or other proceeding based upon any of such claims. The release must
be in the form prescribed by the Company, without alterations (this document
effecting the foregoing, the “Release”). The Company will deliver the form of
Release to the Executive within ten (10) days after the Executive’s Separation.
The Executive must execute and return the Release within the time period
specified in the form.
5.    Accrued Compensation and Benefits. Notwithstanding anything to the
contrary in Section 2 and Section 3 above, in connection with any termination of
employment (whether or not a Qualifying Termination or CIC Qualifying
Termination), the Company shall pay Executive’s earned but unpaid base salary
and other vested but unpaid cash entitlements for the period through and
including the termination of employment, including unused earned vacation pay,
if applicable, and unreimbursed documented business expenses incurred by
Executive through and including the date of termination (collectively “Accrued
Compensation and Expenses”), as required by law and the applicable Company plan
or policy. In addition, Executive shall be entitled to any other vested benefits
earned by Executive for the period through and including the termination date of
Executive’s employment under any other employee benefit plans and arrangements
maintained by the Company, in accordance with the terms of such plans and
arrangements, except as modified herein (collectively “Accrued Benefits”). Any
Accrued Compensation and Expenses to which the Executive is entitled shall be
paid to the Executive in cash as soon as administratively practicable after the
termination and, in any event, no later than two and one-half (2-1/2) months
after the end of the taxable year of the Executive in which the termination
occurs or at such earlier time as may be required by Section 10 below or to such
lesser extent as may be mandated
2



--------------------------------------------------------------------------------



by Section 9 below. Any Accrued Benefits to which the Executive is entitled
shall be paid to the Executive as provided in the relevant plans and
arrangements.
6.    Covenants.
(a)    Invention Assignment and Confidentiality Agreement. The Executive agrees
and acknowledges that the Executive is bound by the Employee Invention
Assignment and Confidentiality Agreement entered into by and between the
Executive and the Company (the “Confidentiality Agreement”), including but not
limited to the Executive’s confidentiality, non-competition and non-solicitation
obligations thereunder.
(b)    Non-Disparagement. The Executive further agrees that, during the
twenty-four (24) month period following his Separation, he shall not in any way
or by any means disparage the Company, the members of the Board or the Company’s
officers and employees. Notwithstanding the foregoing, the Executive is not
prohibited from cooperating with a government agency or testifying truthfully in
any government inquiry or other proceeding or in which Executive is required to
testify pursuant to subpoena or other valid legal process.
7.    Definitions.
(a)    “Board” means the Company’s board of directors.
(b)    “Cause” means the Executive’s (i) unauthorized use or disclosure of the
Company’s confidential information or trade secrets, which use or disclosure
causes or is reasonably likely to cause material harm to the Company, (ii)
material failure to comply with the Company’s written policies or rules, (iii)
conviction of, or plea of “guilty” or “no contest” to, a felony under the laws
of the United States or any state, (iv) gross negligence or willful misconduct,
(v) continuing failure to perform assigned duties after receiving written
notification of the failure from the Chief Executive Officer or Board, or (vi)
failure to cooperate in good faith with a governmental or internal investigation
of the Company or its directors, officers or employees, if the Company has
requested the Executive’s cooperation. The determination as to whether the
Executive has been terminated for Cause shall be made in good faith by the
Company and shall be final and binding on the Executive.  The term “Company”
will be interpreted to include any subsidiary or parent of the Company, as
appropriate.
(c)    “Code” means the Internal Revenue Code of 1986, as amended.
(d)    “Change in Control” means the occurrence of any of the following events,
provided that the transaction (including any series of transactions) also
qualifies as a change in control event under U.S. Treasury Regulation
1.409A-3(i)(5):
(i) any “Person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
more than fifty percent (50%) of the total voting power represented by the
Company’s then-outstanding voting securities; provided, however, that for
purposes of this subclause (i) the acquisition of additional securities by any
one Person who is considered to own more than fifty percent (50%) of the total
voting power of the securities of the Company will not be considered a Change in
Control;
(ii) the consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets;
(iii) the consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of
3



--------------------------------------------------------------------------------



the total voting power represented by the voting securities of the Company or
such surviving entity or its parent outstanding immediately after such merger or
consolidation;
(iv) any other transaction which qualifies as a “corporate transaction” under
Section 424(a) of the Code wherein the stockholders of the Company give up all
of their equity interest in the Company (except for the acquisition, sale or
transfer of all or substantially all of the outstanding shares of the capital
stock of the Company); or
(v) a change in the effective control of the Company that occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by members of the Board whose appointment or election is not endorsed by
a majority of the members of the Board prior to the date of the appointment or
election. For purpose of this subclause (v), if any Person is considered to be
in effective control of the Company, the acquisition of additional control of
the Company by the same Person will not be considered a Change in Control.
For purposes of this definition, Persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
(e)    “CIC Qualifying Termination” means a Separation (A) within twelve (12)
months following a Change in Control or (B) within three (3) months preceding a
Change in Control (but as to part (B), only if the Separation occurs after a
Potential Change in Control) resulting, in either case (A) or (B), from (i) the
Company terminating the Executive’s employment for any reason other than Cause
or (ii) the Executive resigning his employment for Good Reason. A termination or
resignation due to the Executive’s death or disability shall not constitute a
CIC Qualifying Termination. A “Potential Change in Control” means the date of
execution of a legally binding and definitive agreement for a corporate
transaction which, if consummated, would constitute the applicable Change in
Control (which for the avoidance of doubt, would include, for example, a merger
agreement, but not a term sheet for a merger agreement). In the case of a
termination following a Potential Change in Control and before a Change in
Control, solely for purposes of benefits under this Agreement, the date of
Separation will be deemed the date the Change in Control is consummated.
(f)    “Equity Awards” means any and all options to purchase shares of Company
common stock as well as any and all other stock-based awards granted to the
Executive, including but not limited to stock bonus awards, restricted stock,
restricted stock units or stock appreciation rights; provided, however, that
“Equity Awards” expressly excludes any and all Performance Awards.
(g)    “Good Reason” means, without the Executive’s consent, (i) a material
reduction in duties, responsibilities or authority, (ii) a material reduction in
Executive’s annual base salary or annual target bonus, or (iii) a requirement
that Executive relocate Executive’s principal place of work to a location that
increases Executive’s one-way commute by more than thirty-five (35) miles from
Executive’s then-current work location. For the purpose of clause (i), solely in
connection with a Change in Control, a change in responsibility shall not be
deemed to occur (A) solely because Executive is part of a larger organization or
(B) solely because of a change in title. For the Executive to receive the
benefits under this Agreement as a result of a voluntary resignation under this
subsection (g), all of the following requirements must be satisfied: (1) the
Executive must provide notice to the Company of his intent to assert Good Reason
within sixty (60) days of the initial existence of one or more of the conditions
set forth in subclauses (i) through (iii); (2) the Company will have thirty (30)
days (the “Company Cure Period”) from the date of such notice to remedy the
condition and, if it does so, the Executive may withdraw his resignation or may
resign with no benefits under this Agreement; and (3) any termination of
employment under this provision must occur within ten (10) days of the earlier
of expiration of the Company Cure Period or written notice from the Company that
it will not undertake to cure the condition set forth in subclauses (i) through
(iii). Should the Company remedy the condition as set forth above and then one
or
4



--------------------------------------------------------------------------------



more of the conditions arises again, the Executive may assert Good Reason again
subject to all of the conditions set forth herein.
(h)    “Performance Awards” means any and all stock-based awards that vest, in
whole or in part, upon satisfaction of performance criteria.
(i)    “Release Conditions” mean the following conditions occurring within sixty
(60) days following the Separation: (i) the Company has received the Executive’s
executed Release and (ii) any rescission period applicable to the Executive’s
executed Release has expired without Executive rescinding the Release.
(j)    “Qualifying Termination” means a Separation that is not a CIC Qualifying
Termination, but which results from the Company terminating the Executive’s
employment for any reason other than Cause. A termination or resignation due to
the Executive’s death or disability shall not constitute a Qualifying
Termination.
(k)    “Separation” means a “separation from service,” as defined in the
regulations under Section 409A of the Code.
8.    Successors.
(a)    Company’s Successors. The Company shall require any successor (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
and/or assets, by an agreement in substance and form satisfactory to the
Executive, to assume this Agreement and to agree expressly to perform this
Agreement in the same manner and to the same extent as the Company would be
required to perform it in the absence of a succession. For all purposes under
this Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets or which becomes bound by this Agreement by operation of
law.
(b)    Executive’s Successors. This Agreement and all rights of the Executive
hereunder shall inure to the benefit of, and be enforceable by, the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
9.    Golden Parachute Taxes.
(a)    Best After-Tax Result. In the event that any payment or benefit received
or to be received by Executive pursuant to this Agreement or otherwise
(“Payments”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code and (ii) but for this subsection (a), be subject to the
excise tax imposed by Section 4999 of the Code, any successor provisions, or any
comparable federal, state, local or foreign excise tax (“Excise Tax”), then,
subject to the provisions of Section 10, such Payments shall be either (A)
provided in full pursuant to the terms of this Agreement or any other applicable
agreement, or (B) provided as to such lesser extent which would result in the
Payments being $1.00 less than the amount at which any portion of the Payments
would be subject to the Excise Tax (“Reduced Amount”), whichever of the
foregoing amounts, taking into account the applicable federal, state, local and
foreign income, employment and other taxes and the Excise Tax (including,
without limitation, any interest or penalties on such taxes), results in the
receipt by Executive, on an after-tax basis, of the greatest amount of payments
and benefits provided for hereunder or otherwise, notwithstanding that all or
some portion of such Payments may be subject to the Excise Tax. Unless the
Company and Executive otherwise agree in writing, any determination required
under this Section shall be made by independent tax counsel designated by the
Company and reasonably acceptable to Executive (“Independent Tax Counsel”),
whose determination shall be conclusive and binding upon Executive and the
Company for all purposes. For purposes of making the calculations required under
this Section, Independent Tax Counsel may make reasonable assumptions and
approximations concerning
5



--------------------------------------------------------------------------------



applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code; provided that
Independent Tax Counsel shall assume that Executive pays all taxes at the
highest marginal rate. The Company and Executive shall furnish to Independent
Tax Counsel such information and documents as Independent Tax Counsel may
reasonably request in order to make a determination under this Section. The
Company shall bear all costs that Independent Tax Counsel may reasonably incur
in connection with any calculations contemplated by this Section. In the event
that Section 9(a)(ii)(B) above applies, then based on the information provided
to Executive and the Company by Independent Tax Counsel, Executive may, in
Executive’s sole discretion and within thirty (30) days of the date on which
Executive is provided with the information prepared by Independent Tax Counsel,
determine which and how much of the Payments (including the accelerated vesting
of equity compensation awards) to be otherwise received by Executive shall be
eliminated or reduced (as long as after such determination the value (as
calculated by Independent Tax Counsel in accordance with the provisions of
Sections 280G and 4999 of the Code) of the amounts payable or distributable to
Executive equals the Reduced Amount). If the Internal Revenue Service (the
“IRS”) determines that any Payment is subject to the Excise Tax, then Section
9(b) hereof shall apply, and the enforcement of Section 9(b) shall be the
exclusive remedy to the Company.
(b)    Adjustments. If, notwithstanding any reduction described in Section 9(a)
hereof (or in the absence of any such reduction), the IRS determines that
Executive is liable for the Excise Tax as a result of the receipt of one or more
Payments, then Executive shall be obligated to surrender or pay back to the
Company, within one-hundred twenty (120) days after a final IRS determination,
an amount of such payments or benefits equal to the “Repayment Amount.” The
Repayment Amount with respect to such Payments shall be the smallest such
amount, if any, as shall be required to be surrendered or paid to the Company so
that Executive’s net proceeds with respect to such Payments (after taking into
account the payment of the Excise Tax imposed on such Payments) shall be
maximized. Notwithstanding the foregoing, the Repayment Amount with respect to
such Payments shall be zero (0) if a Repayment Amount of more than zero (0)
would not eliminate the Excise Tax imposed on such Payments or if a Repayment
Amount of more than zero would not maximize the net amount received by Executive
from the Payments. If the Excise Tax is not eliminated pursuant to this Section
9(b), Executive shall pay the Excise Tax.
10.    Miscellaneous Provisions.
(a)    Section 409A. To the extent (i) any payments to which Executive becomes
entitled under this Agreement, or any agreement or plan referenced herein, in
connection with Executive’s termination of employment with the Company
constitute deferred compensation subject to Section 409A of the Code and (ii)
Executive is deemed at the time of such termination of employment to be a
“specified” employee under Section 409A of the Code, then such payment or
payments shall not be made or commence until the earlier of (i) the expiration
of the six (6)-month period measured from the Executive’s Separation; or (ii)
the date of Executive’s death following such Separation; provided, however, that
such deferral shall only be effected to the extent required to avoid adverse tax
treatment to Executive, including (without limitation) the additional twenty
percent (20%) tax for which Executive would otherwise be liable under Section
409A(a)(1)(B) of the Code in the absence of such deferral. Upon the expiration
of the applicable deferral period, any payments which would have otherwise been
made during that period (whether in a single sum or in installments) in the
absence of this paragraph shall be paid to Executive or Executive’s beneficiary
in one lump sum (without interest). Except as otherwise expressly provided
herein, to the extent any expense reimbursement or the provision of any in-kind
benefit under this Agreement (or otherwise referenced herein) is determined to
be subject to (and not exempt from) Section 409A of the Code, the amount of any
such expenses eligible for reimbursement, or the provision of any in-kind
benefit, in one calendar year shall not affect the expenses eligible for
reimbursement or in kind benefits to be provided in any other calendar year, in
no event shall any expenses be reimbursed after the last day of the calendar
year following the calendar year in which Executive incurred such expenses, and
in no event shall any right to reimbursement or the provision of any in-kind
benefit be subject to liquidation or exchange for another benefit. To the extent
that any provision of this Agreement is ambiguous as to its
6



--------------------------------------------------------------------------------



exemption or compliance with Section 409A, the provision will be read in such a
manner so that all payments hereunder are exempt from Section 409A to the
maximum permissible extent, and for any payments where such construction is not
tenable, that those payments comply with Section 409A to the maximum permissible
extent. To the extent any payment under this Agreement may be classified as a
“short-term deferral” within the meaning of Section 409A, such payment shall be
deemed a short-term deferral, even if it may also qualify for an exemption from
Section 409A under another provision of Section 409A. Payments pursuant to this
Agreement (or referenced in this Agreement) are intended to constitute separate
payments for purposes of Section 1.409A-2(b)(2) of the regulations under Section
409A.
(b)    Other Arrangements. This Agreement supersedes any and all cash severance
arrangements and vesting acceleration arrangements under any agreement governing
Equity Awards, severance and salary continuation arrangements, programs and
plans which were previously offered by the Company to the Executive, including
change in control severance arrangements and vesting acceleration arrangements
pursuant to an agreement governing Equity Awards and Executive hereby waives
Executive’s rights to such other benefits; provided that, notwithstanding the
foregoing, this Agreement shall not supersede, and Executive does not hereby
waive his rights to, the acceleration of vesting arrangements (i) under
Executive’s initial offer letter with the Company or (ii) that may be applicable
to any Performance Awards. In no event shall any individual receive cash
severance benefits under both this Agreement and any other severance pay or
salary continuation program, plan or other arrangement with the Company or its
subsidiaries. For the avoidance of doubt, in no event shall Executive receive
payment under both Section 2 and Section 3 with respect to Executive’s
Separation.
(c)    Dispute Resolution. To ensure rapid and economical resolution of any and
all disputes that might arise in connection with this Agreement, Executive and
the Company agree that any and all disputes, claims, and causes of action, in
law or equity, arising from or relating to this Agreement or its enforcement,
performance, breach, or interpretation, will be resolved solely and exclusively
by final, binding, and confidential arbitration, by a single arbitrator, in
Santa Clara County, and conducted by Judicial Arbitration & Mediation Services,
Inc. (“JAMS”) under its then-existing employment rules and procedures.
Notwithstanding the foregoing agreement to resolve disputes in arbitration
either party may obtain injunctive relief in court to prevent irreparable harm
pending the conclusion of any such arbitration. Each party shall be responsible
for the payment of its own attorneys’ fees.
(d)    Notice. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid or deposited with Federal Express
Corporation, with shipping charges prepaid. In the case of the Executive, mailed
notices shall be addressed to him at the home address which he most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.
(e)    Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by the Chief Executive Officer of the Company.
No waiver by either party of any breach of, or of compliance with, any
7



--------------------------------------------------------------------------------



condition or provision of this Agreement by the other party shall be considered
a waiver of any other condition or provision or of the same condition or
provision at another time.
(f)    Withholding Taxes. All payments made under this Agreement shall be
subject to reduction to reflect taxes or other charges required to be withheld
by law.
(g)    Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
(h)    No Retention Rights. Nothing in this Agreement shall confer upon the
Executive any right to continue in service for any period of specific duration
or interfere with or otherwise restrict in any way the rights of the Company or
any subsidiary or parent of the Company or of the Executive, which rights are
hereby expressly reserved by each, to terminate his service at any time and for
any reason, with or without Cause.
(i)    Choice of Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of California
(other than its choice-of-law provisions).
[Signature Page Follows]





8




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

EXECUTIVEUPWORK INC.Jeff McCombsBy:Title:










--------------------------------------------------------------------------------





EXHIBIT B


EMPLOYEE INVENTION ASSIGNMENT AND
CONFIDENTIALITY AGREEMENT


In consideration of, and as a condition of my employment with Upwork Inc., a
Delaware corporation with its principal offices in the State of California (the
“Company”), I, as the “Employee” signing this Employee Invention Assignment and
Confidentiality Agreement (this “Agreement”), hereby represent to the Company,
and the Company and I hereby agree as follows:
1.Purpose of Agreement. I understand that the Company is engaged in a continuous
program of research, development, production and/or marketing in connection with
its current and projected business and that it is critical for the Company to
preserve and protect its proprietary information and its rights in certain
inventions and works and in related intellectual property rights. Accordingly, I
am entering into this Agreement, whether or not I am expected to create
inventions or other works of value for the Company. As used in this Agreement,
“Inventions” means inventions, improvements, designs, original works of
authorship, formulas, processes, compositions of matter, computer software
programs, databases, mask works, confidential information and trade secrets.


2.Disclosure of Inventions. I will promptly disclose in confidence to the
Company, or to any person designated by it, all Inventions that I make, create,
conceive or first reduce to practice, either alone or jointly with others,
during the period of my employment, whether or not in the course of my
employment, and whether or not patentable, copyrightable or protectable as trade
secrets.


3.Work for Hire; Assigned Inventions. I acknowledge and agree that any
copyrightable works prepared by me within the scope of my employment are “works
made for hire” under the Copyright Act and that the Company will be considered
the author and owner of such copyrightable works. I agree that all Inventions
that I make, create, conceive or first reduce to practice during the period of
my employment, whether or not in the course of my employment, and whether or not
patentable, copyrightable or protectable as trade secrets, and that (i) are
developed using equipment, supplies, facilities or trade secrets of the Company;
(ii) result from work performed by me for the Company; or (iii) relate to the
Company’s business or actual or demonstrably anticipated research or development
(the “Assigned Inventions”), will be the sole and exclusive property of the
Company.


4.Excluded Inventions and Other Inventions. Attached hereto as Exhibit A is a
list describing all existing Inventions, if any, that may relate to the
Company’s business or actual or demonstrably anticipated research or development
and that were made by me or acquired by me prior to the Effective Date (as
defined in Section 26, below), and which are not to be assigned to the Company
(“Excluded Inventions”). If no such list is attached, I represent and agree that
it is because I have no rights in any existing Inventions that may relate to the
Company’s business



--------------------------------------------------------------------------------



or actual or demonstrably anticipated research or development. For purposes of
this Agreement, “Other Inventions” means Inventions in which I have or may have
an interest, as of the Effective Date or thereafter, other than Assigned
Inventions and Excluded Inventions. I acknowledge and agree that if, in the
scope of my employment, I use any Excluded Inventions or any Other Inventions,
or if I include any Excluded Inventions or Other Inventions in any product or
service of the Company or if my rights in any Excluded Inventions or Other
Inventions may block or interfere with, or may otherwise be required for, the
exercise by the Company of any rights assigned to the Company under this
Agreement, I will immediately so notify the Company in writing. Unless the
Company and I agree otherwise in writing as to particular Excluded Inventions or
Other Inventions, I hereby grant to the Company, in such circumstances (whether
or not I give the Company notice as required above), a perpetual, irrevocable,
nonexclusive, transferable, world-wide, royalty-free license to use, disclose,
make, sell, offer for sale, import, copy, distribute, modify and create works
based on, perform, and display such Excluded Inventions and Other Inventions,
and to sublicense third parties in one or more tiers of sublicensees with the
same rights.


5.Exception to Assignment. I understand that the Assigned Inventions will not
include, and the provisions of this Agreement requiring assignment of inventions
to the Company do not apply to, any invention that qualifies fully for exclusion
under the provisions of Section 2870 of the California Labor Code, which are
attached hereto as Exhibit B.


6.Assignment of Rights. I agree to assign, and do hereby irrevocably transfer
and assign, to the Company: (i) all of my rights, title and interests in and
with respect to any Assigned Inventions; (ii) all patents, patent applications,
copyrights, mask works, rights in databases, trade secrets, and other
intellectual property rights, worldwide, in any Assigned Inventions, along with
any registrations of or applications to register such rights; and (iii) to the
extent assignable, any and all Moral Rights (as defined below) that I may have
in or with respect to any Assigned Inventions. I also hereby forever waive and
agree never to assert any Moral Rights I may have in or with respect to any
Assigned Inventions and any Excluded Inventions or Other Inventions licensed to
the Company under Section 4, even after termination of my employment with the
Company. “Moral Rights” means any rights to claim authorship of a work, to
object to or prevent the modification or destruction of a work, to withdraw from
circulation or control the publication or distribution of a work, and any
similar right, regardless of whether or not such right is denominated or
generally referred to as a “moral right.”


7.Assistance. I will assist the Company in every proper way to obtain and
enforce for the Company all patents, copyrights, mask work rights, trade secret
rights and other legal protections for the Assigned Inventions, worldwide. I
will execute and deliver any documents that the Company may reasonably request
from me in connection with providing such assistance. My obligations under this
section will continue beyond the termination of my employment with the Company;
provided that the Company agrees to compensate me at a reasonable rate after
such termination for time and expenses actually spent by me at the Company’s
request in providing such assistance. I hereby appoint the Secretary of the
Company as my attorney-in-fact to execute documents on my behalf for this
purpose. I agree that this appointment is coupled with an interest and will not
be revocable.



--------------------------------------------------------------------------------





8.Proprietary Information. I understand that my employment by the Company
creates a relationship of confidence and trust with respect to any information
or materials of a confidential or secret nature that may be made, created or
discovered by me or that may be disclosed to me by the Company or a third party
in relation to the business of the Company or to the business of any parent,
subsidiary, affiliate, customer or supplier of the Company, or any other party
with whom the Company agrees to hold such information or materials in confidence
(the “Proprietary Information”). Without limitation as to the forms that
Proprietary Information may take, I acknowledge that Proprietary Information may
be contained in tangible material such as writings, drawings, samples,
electronic media, or computer programs, or may be in the nature of unwritten
knowledge or know-how. Proprietary Information includes, but is not limited to,
Assigned Inventions, marketing plans, product plans, designs, data, prototypes,
specimens, test protocols, laboratory notebooks, business strategies, financial
information, forecasts, personnel information provided to me so that I may carry
out my duties, contract information, customer and supplier lists, and the
non-public names and addresses of the Company’s customers and suppliers, their
buying and selling habits and special needs.


9.Confidentiality. At all times, both during my employment and after its
termination, I will keep and hold all Proprietary Information in strict
confidence and trust. I will not use or disclose any Proprietary Information
without the prior written consent of the Company in each instance, except as may
be necessary to perform my duties as an employee of the Company for the benefit
of the Company. Upon request by the Company or termination of my employment with
the Company, I will promptly deliver to the Company all documents and materials
of any nature pertaining to my work with the Company, and I will not take with
me or retain in any form any documents or materials or copies containing any
Proprietary Information.


10.Physical Property. All documents, supplies, equipment and other physical
property furnished to me by the Company or produced by me or others in
connection with my employment will be and remain the sole property of the
Company. I will return to the Company all such items when requested by the
Company, excepting only my personal copies of records relating to my employment
or compensation and any personal property I bring with me to the Company and
designate as such. Even if the Company does not so request, I will upon
termination of my employment return to the Company all Company property, and I
will not take with me or retain any such items.


11.Immunity for Certain Disclosures. Please note that a disclosure of
Proprietary Information will be immune from prosecution or civil action under
the Defend Trade Secrets Act, 18 U.S.C. section 1833 (the DTSA”), if it: (A) is
made (i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. In addition, under the DTSA, if you file a lawsuit
for retaliation by Company for reporting a suspected violation of law, you may
disclose the Proprietary Information to your attorney and use the Proprietary
Information in the court proceeding, if you (A) file any document containing



--------------------------------------------------------------------------------



the Proprietary Information under seal; and (B) do not disclose the Proprietary
Information, except pursuant to court order.


12.No Breach of Prior Agreements. I represent that my performance of all the
terms of this Agreement and my duties as an employee of the Company will not
breach any invention assignment, proprietary information, confidentiality,
enforceable non-competition, or other agreement with any former employer or
other party. I represent that I will not bring with me to the Company or use in
the performance of my duties for the Company any documents or materials or
intangibles of my own or of a former employer or third party that are not
generally available for use by the public or have not been legally transferred
to the Company.


13.“At Will” Employment. I understand that this Agreement does not constitute a
contract of employment or obligate the Company to employ me for any stated
period of time. I understand that I am an “at will” employee of the Company and
that my employment can be terminated at any time, with or without notice and
with or without cause, for any reason or for no reason, by either the Company or
by me. I acknowledge that any statements or representations to the contrary are
ineffective, unless put into a writing signed by the Company. I further
acknowledge that my participation in any stock option or benefit program is not
to be construed as any assurance of continuing employment for any particular
period of time.


14.Company Opportunities; Duty Not to Compete. During the period of my
employment, I will at all times devote my best efforts to the interests of the
Company, and I will not, without the prior written consent of the Company,
engage in, or encourage or assist others to engage in, any other employment or
activity that: (i) would divert from the Company any business opportunity in
which the Company can reasonably be expected to have an interest; (ii) would
directly compete with, or involve preparation to compete with, the current or
future business of the Company; or (iii) would otherwise conflict with the
Company’s interests or could cause a disruption of its operations or prospects.


15.Non-Solicitation of Employees/Consultants. During my employment with the
Company and for a one (1) year period thereafter, I will not directly or
indirectly solicit away employees or consultants of the Company for my own
benefit or for the benefit of any other person or entity, nor will I encourage
or assist others to do so.


16.Use of Name & Likeness. I hereby authorize the Company to use, reuse, and to
grant others the right to use and reuse, my name, photograph, likeness
(including caricature), voice, and biographical information, and any
reproduction or simulation thereof, in any form of media or technology now known
or hereafter developed, both during and after my employment, for any purposes
related to the Company’s business, such as marketing, advertising, credits, and
presentations.


17.Notification. I hereby authorize the Company, during and after the
termination of my employment with the Company, to notify third parties,
including, but not limited to, actual or potential customers or employers, of
the terms of this Agreement and my responsibilities hereunder.



--------------------------------------------------------------------------------





18.Injunctive Relief. The parties mutually agree that a breach or threatened
breach of this Agreement may cause the other party harm, and that both parties
are therefore entitled to injunctive relief to enforce this Agreement.


19.Governing Law; Severability. This Agreement is intended to supplement, and
not to supersede, any rights the Company may have in law or equity with respect
to the duties of its employees and the protection of its trade secrets. This
Agreement will be governed by and construed in accordance with the laws of the
State of California without giving effect to any principles of conflict of laws
that would lead to the application of the laws of another jurisdiction. If any
provision of this Agreement is invalid, illegal or unenforceable in any respect,
such provision will be enforced to the maximum extent possible, given the
fundamental intentions of the parties when entering into this Agreement. To the
extent such provision cannot be so enforced, it will be stricken from this
Agreement and the remainder of this Agreement will be enforced as if such
invalid, illegal or unenforceable provision had never been contained in this
Agreement.


20.Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered will be deemed an original, and all
of which together will constitute one and the same agreement.


21.Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement and understanding of the parties with respect to
the subject matter of this Agreement, and supersede all prior understandings and
agreements, whether oral or written, between the parties hereto with respect to
such subject matter.


22.Amendment and Waiver. This Agreement may be amended only by a written
agreement executed by each of the parties to this Agreement. No amendment or
waiver of, or modification of any obligation under, this Agreement will be
enforceable unless specifically set forth in a writing signed by the party
against which enforcement is sought. A waiver by either party of any of the
terms and conditions of this Agreement in any instance will not be deemed or
construed to be a waiver of such term or condition with respect to any other
instance, whether prior, concurrent or subsequent.


23.Successors and Assigns; Assignment. Except as otherwise provided in this
Agreement, this Agreement, and the rights and obligations of the parties
hereunder, will bind and benefit the parties and their respective successors,
assigns, heirs, executors, administrators, and legal representatives. The
Company may assign any of its rights and obligations under this Agreement. I
understand that I will not be entitled to assign or delegate this Agreement or
any of my rights or obligations hereunder, whether voluntarily or by operation
of law, except with the prior written consent of the Company.


24.Further Assurances. The parties will execute such further documents and
instruments and take such further actions as may be reasonably necessary to
carry out the purposes and intent of this Agreement. Upon termination of my
employment with the Company,



--------------------------------------------------------------------------------



I will execute and deliver a document or documents in a form reasonably
requested by the Company confirming my agreement to comply with the
post-employment obligations contained in this Agreement.


25.Acknowledgement. I certify and acknowledge that I have carefully read all of
the provisions of this Agreement and that I understand and will fully and
faithfully comply with this Agreement.


26.Effective Date of Agreement. This Agreement is and will be effective on and
after the first day of my employment by the Company (the “Effective Date”),
which is anticipated to be ____________________, _____ .



UPWORK INC.:Employee:By:




NameSignatureZoe Harte




TitleName (Please Print)
SVP, HR and Talent Innovation












--------------------------------------------------------------------------------



EXHIBIT C
Dispute Resolution Agreement


This Dispute Resolution Agreement (the “Agreement”) is made as of the date on
the signature page (the “Effective Date”), by and between the undersigned
employee (“Employee”) and Upwork Inc. (“Employer” or “Company”), collectively,
the “Parties.” 


This Agreement is a contract and covers important issues relating to the
Employee’s rights, including the right to have disputes heard by a jury and the
right to bring class, collective or representative actions. It is the Employee’s
responsibility to read it and understand this Agreement. The Employee is free to
seek assistance from independent advisors of the Employee’s choice or to refrain
from doing so if that is the Employee’s choice.
1. How this Agreement Applies
This Agreement is governed by the Federal Arbitration Act, 9 U.S.C. § 1 et seq.
and applies to any dispute arising out of or related to Employee’s employment
with Employer or one of its affiliates, subsidiaries or parent companies or the
termination of employment, and survives after the employment relationship
terminates. The parties to this Agreement agree to arbitrate any and all
disputes, claims, or controversies they may have against each other which arise
from or relate to the employment relationship between Employee and Employer or
the termination thereof (collectively, “Claims”), including any Claim against
their current and former agents, owners, officers, directors, or employees, each
and all of which may enforce this Agreement as direct or third-party
beneficiaries.  The Parties agree to binding arbitration of all Claims, which
will be administered by JAMS, Inc. (“JAMS”).
The Agreement covers all Claims, regardless of when they arose, including by way
of illustration and not limitation: disputes regarding or relating to the
employment relationship, trade secrets, unfair competition, compensation, wages
and compensation, breaks and rest periods, termination, or harassment and claims
arising under the Uniform Trade Secrets Act, Title VII of the Civil Rights Act,
the California Fair Employment & Housing Act, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, the Employment Retirement
Income Security Act, Family Medical Leave Act, Fair Labor Standards Act,
Employee Retirement Income Security Act, Genetic Information Non-Discrimination
Act, and state statutes, if any, addressing the same or similar subject matters,
and all other state statutory and common law claims, such as breach of
employment contract or the implied covenant of good faith and fair dealing,
wrongful discharge, or tortious conduct (whether intentional or negligent)
including defamation, misrepresentation, fraud, infliction of emotional
distress, but excluding claims for workers’ compensation benefits to remedy
work-related injury or illness. 
The parties understand and agree that they are waiving their right to bring
Claims to court, including the right to a jury trial. Nothing contained in this
Agreement shall be construed to prevent or excuse the Employee from utilizing
the Company’s existing internal procedures for



--------------------------------------------------------------------------------



resolution of complaints, and this Agreement is not intended to be a substitute
for the utilization of such procedures. 
Except as it otherwise provides, this Agreement is intended to apply to the
resolution of any dispute between the parties that otherwise would be resolved
in a court of law or before a forum other than arbitration. This Agreement
requires all such disputes to be resolved only by an arbitrator through final
and binding arbitration and not by way of court or jury trial. The Parties
Further agree that the Arbitrator, and not any federal, state, or local court or
agency, shall have exclusive authority to resolve any dispute relating to the
interpretation, applicability, enforceability or formation of this Agreement.
However, as stated in Section 7 below, the preceding sentence will not apply to
the “Class Action Waiver”.
2. Limitations on how this Agreement Applies
This Agreement does not apply to claims for workers’ compensation, state
disability insurance or unemployment insurance benefits, claims for benefits
under employee benefit plans covered by the Employee Retirement Income Security
Act of 1974 (“ERISA”); however, this Agreement does apply to any claims for
breach of fiduciary duty, for penalties, or alleging any other violation of
ERISA, even if such claim is combined with a claim for benefits.
Regardless of any other terms of this Agreement, claims may be brought
before and remedies awarded by an administrative agency if applicable law
permits access to such an agency notwithstanding the existence of an agreement
to arbitrate. Such administrative claims include, without limitation, claims or
charges brought before the Equal Employment Opportunity Commission
(www.eeoc.gov), the U.S. Department of Labor (www.dol.gov), the National Labor
Relations Board (www.nlrb.gov), or the Office of Federal Contract Compliance
Programs (www.dol.gov/esa/ofccp). Nothing in this Agreement shall be deemed to
preclude or excuse a party from bringing an administrative claim before any
agency in order to fulfill the party’s obligation to exhaust administrative
remedies before making a claim in arbitration. 
Disputes that may not be subject to a predispute arbitration agreement as
provided by the Dodd-Frank Wall Street Reform and Consumer Protection Act
(Public Law 111-203), or as otherwise required by law, are excluded from the
coverage of this Agreement. 
3. Starting the Arbitration
The Party bringing the Claim must demand arbitration in writing stating the
nature of the Claim and the relief sought, and deliver the written demand by
hand or first class mail to the other party within the applicable statute of
limitations period. Any demand by the Company will be provided to the Employee’s
last known address. Any demand for arbitration made to the Company must be
provided to the attention of the Company’s Legal Department at 2625 Augustine
Drive, Suite 601, Santa Clara, CA 95054. The arbitrator shall resolve all
disputes regarding the timeliness or propriety of the demand for arbitration. 
4. Selecting the Arbitrator



--------------------------------------------------------------------------------



The Arbitrator shall be selected by mutual agreement of the Company and the
Employee. If for any reason the Parties cannot agree to an Arbitrator, JAMS
shall send the Parties a list of at least five (5) Arbitrator candidates and
provide each Party with a brief description of the background and experience of
each Arbitrator candidate. Within seven (7) calendar days of service of the list
of names, each Party may strike two (2) names, and shall rank the remaining
Arbitrator candidates in order of preference. The remaining Arbitrator candidate
with the highest composite ranking shall be appointed the Arbitrator. If this
process does not yield an Arbitrator, the Parties agree to allow JAMS to
designate the Arbitrator, who shall act under this Agreement with the same force
and effect as if the Parties had selected the Arbitrator by mutual agreement. 
5. How Arbitration Proceedings Are Conducted
The Parties agree to binding arbitration administered by JAMS under its
Employment Arbitration Rules and Procedures (“JAMS Rules”) then in effect,
except as such rules are explicitly amended by this Agreement. The JAMS Rules
may be found at www.jamsadr.com or by searching online for “JAMS Employment
Arbitration Rules.” If you have difficulty finding the JAMS Rules or would like
a copy of the current JAMS Rules emailed to you before you sign this Agreement
or at any time, you can request the rules from HR@upwork.com or
Legal@upwork.com. You will not be retaliated against for requesting the JAMS
Rules.
If for any reason JAMS will not administer the arbitration, either party may
apply to a court of competent jurisdiction with authority over the location
where the arbitration will be conducted for appointment of a neutral Arbitrator,
which shall apply the current JAMS Rules to the arbitration.
Notwithstanding any other provision of the JAMS Rules, the Parties will have the
right to conduct adequate civil discovery, take depositions, bring dispositive
motions, and present witnesses and evidence as needed to present their cases and
defenses, and any disputes in this regard shall be resolved by the Arbitrator. 
6. Location of the Arbitration Proceeding; Virtual Attendance
The location of the arbitration proceeding shall be no more than forty-five (45)
miles from the place where the Employee last worked for the Company, unless each
party to the arbitration agrees in writing otherwise. If the Employee no longer
resides in the general geographical vicinity where he or she last worked for the
Company, on the Employee’s request, the Employee and the Company shall agree to
a location of the arbitration within forty-five (45) miles of where the Employee
resides at the time the Arbitration process commenced. 
Either party may attend the arbitration by video conference or, if video
conference is unavailable, by phone or other remote means.
7. Class Action Waiver



--------------------------------------------------------------------------------



This provision affects the Parties’ rights to participate in class, collective,
or representative actions. The Employee and the Company agree that under this
Agreement neither has any right or authority (a) for any dispute to be brought,
heard or arbitrated as a class, collective, representative or private attorney
general action, or (b) to participate as a member in any such class, collective,
representative or private attorney general proceeding (collectively, “Class
Action Waiver”). The Class Action Waiver does not prevent the Employee from
bringing a Claim in arbitration as a private attorney general on Employee’s own
behalf and not on behalf of others. 
Notwithstanding any other clause or language in this Agreement and/or any rules
or procedures that might otherwise apply because of virtue of this Agreement
(including without limitation the JAMS Rules) or any amendments and/or
modifications to those rules, any claim that the Class Action Waiver or any
portion of the Class Action Waiver is unenforceable, inapplicable,
unconscionable, or void or voidable, will be determined only by a court of
competent jurisdiction and not by an arbitrator.
8. Arbitration Fees
The parties shall follow the JAMS Rules applicable to arbitration fees, and each
Party will pay the fees for his, her or its own attorneys, and related costs,
subject to any remedies to which that Party may later be entitled under
applicable law. However, whenever required by law, the Company will pay the
Arbitrator’s and arbitration fees and regardless of applicable law, in no event
will the Employee’s portion of the Arbitrator’s and arbitration fees exceed the
amount the Employee would have paid to institute a civil proceeding in the
location in which the arbitration will proceed. The Arbitrator will resolve any
dispute concerning allocation of the Arbitrator’s or arbitration fees.
9. The Arbitration Hearing and Award
The parties will arbitrate their dispute before the Arbitrator, who shall confer
with the parties regarding the conduct of the hearing and resolve any disputes
the parties may have in that regard. Within thirty (30) days of the close of the
arbitration hearing, any party will have the right to prepare, serve on the
other party and file with the Arbitrator a brief. The Arbitrator may award any
party any remedy to which that party is entitled under applicable law, but such
remedies shall be limited to those that would be available to a party in his or
her individual capacity in a court of law for the claims presented to and
decided by the Arbitrator, and no remedies that otherwise would be available to
an individual in a court of law will be forfeited by virtue of this Agreement.
The Arbitrator will issue a decision or award in writing, stating the essential
findings of fact and conclusions of law. Except to enforce the award or as may
be permitted or required by law, as determined by the Arbitrator, neither a
party nor an Arbitrator may disclose the existence, content, or results of any
arbitration hereunder without the prior written consent of all Parties. A court
of competent jurisdiction shall have the authority to enter a judgment upon the
award made pursuant to the arbitration. 
11. Right to Opt Out of the Arbitration Agreement



--------------------------------------------------------------------------------



You may opt out of Arbitration Agreement by notifying Upwork in writing within
30 days of the date you first signed your Offer Letter.  To opt out, you must
send a written notification to Upwork at Attn: Legal, 2625 Augustine Drive,
Suite 601, Santa Clara, CA 95054 that includes (a) your legal name; (b) your
address; (c) your telephone number; (d) your email address; and (d) a statement
indicating that you wish to opt out of the Arbitration Agreement. 
Alternatively, you may send this written notification to
legalnotices@upwork.com.  
If you do not opt out as provided in this Section 11, continuing your working
relationship with Upwork constitutes acceptance of the terms of this Arbitration
Agreement by you and Upwork effective as of the date you signed your Offer
Letter.  You have the right to consult with counsel of your choice concerning
this Arbitration Agreement.
12. Non-Retaliation
It is against Company policy for any employee to be subject to retaliation if he
or she exercises his or her right to assert claims under this Agreement. If any
employee believes that he or she has been retaliated against by anyone at the
Company, the employee should immediately report this to Human Resources.
13. Enforcement of this Agreement
This Agreement is the full and complete agreement relating to the formal
resolution of employment-related disputes. Except as stated in paragraph 7
above, in the event any portion of this Agreement is deemed unenforceable, the
unenforceable portion shall be severed and the remainder of this Agreement will
be enforceable.
 


By signing below, I acknowledge and agree that I have carefully reviewed this
Agreement and understand and agree to its terms:
 
EMPLOYEE




Employee Name (Printed)






Employee Signature




Date




UPWORK INC.






By:


